Citation Nr: 1817057	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-00 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for carcinoma of the small intestine with metastasis to the liver.  

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity, with parasthesias, dorsum of left foot.  

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity, with parasthesias, dorsum of the right foot. 

4.  Entitlement to an effective date earlier than January 4, 2010 for the grant of the 10 percent rating for the Veteran's radiculopathy of the left lower extremity.  

5.  Entitlement to an effective date earlier than January 4, 2010 for the grant of the 10 percent rating for the Veteran's radiculopathy of the right lower extremity.  

6.  Entitlement to a rating in excess of 20 percent for osteoarthritis, thoracolumbar spine. 

7.  Entitlement to an effective date earlier than May 29, 2015 for the grant of the 20 percent rating for osteoarthritis, thoracolumbar spine.  

8.  Entitlement to a compensable rating for hallux valgus, feet.  

9.  Entitlement to service connection for left arm radiculopathy.  

10.  Entitlement to service connection for right arm radiculopathy.  

11.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to April 1994, to include service in the Southwest Asia Theater of operations during the Persian Gulf War. 

This case comes before the Board of Veterans' Appeal (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the benefit on appeal.  

The Veteran's claim for service connection for carcinoma of the small intestine with liver metastasis was remanded in December 2013 for additional evidentiary development.  It has since been returned to the Board.  

The Veteran has also filed claims seeking service connection for brain cancer and colon cancer, both of which to include as due to exposure to ionizing radiation.  These claims were both denied in the July 2014 rating decision, and the Veteran perfected his appeal of these claims in January 2018.  However, these issues have not yet been certified for appeal to the Board and it is not clear that the agency of original jurisdiction (AOJ) has ceased addressing the claims.  Therefore, the Board will not further address those issues in this document. 

Issues two through eleven as listed on the title page are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with having carcinoma of the small intestine with metastasis to the liver

2. The Veteran's carcinoma of the small intestine with metastasis to the liver was not manifested during his active duty service or for many years after discharge from service, nor is his carcinoma of the small intestine with metastasis to the liver otherwise related to active duty, including exposure to ionizing radiation during service.


CONCLUSION OF LAW

The criteria for service connection for carcinoma of the small intestine with metastasis to the liver have not all been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the December 2013 remand directives have been substantially complied with.  The Veteran's claim was most recently denied in the September 2017 Supplemental Statement of the Case (SSOC), and copies of this decision were provided to both the Veteran at his most recent mailing address of record, as well as his attorney.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods. First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C. § 1112 (c); 38 C.F.R. § 3.309 (d). Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation. 38 C.F.R. § 3.311 (a)(1).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309 (d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303 (d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309 (d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 3.309 (d)(3)(ii). 

Diseases specific to radiation-exposed veterans for the purpose of presumptive service connection are listed at 38 C.F.R. § 3.309 (d)(2)(i)-(xxi). 

As to the second method for establishing service connection, the provisions of 38 C.F.R. § 3.311 provide for development of claims based upon a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The purpose of these provisions is to relieve claimants of the burden of having to submit evidence to show that their disease may have been induced by radiation.  These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing regulation essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311 (a)(2).  In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation and are listed at 38 C.F.R. § 3.311 (b)(2)(i)-(xxiv), (b)(5)(iv). 

In his December 2011 substantive appeal, the Veteran contended that he was stationed at a depleted uranium (DU) depot in Khamisiya, Iraq, and as such, he was exposed to chemical weapons.  He believes that this exposure led to the development of his current cancer of the small intestine.  In his May 2015 statement, the Veteran stated that he watched the denotation of bunkers at the Khamisiya depot one mile from the perimeter.  

The Veteran has been diagnosed with carcinoma of the small intestine with metastasis to the liver, which is considered a radiogenic disease under 38 C.F.R. § 3.311(b)(2).  In this regard, a June 2009 computed tomography (CT) guided liver biopsy revealed that the Veteran had a mass within his small bowel mesentery that is associated with multiple low density lesions of the liver suggestive of metastatic disease.  The pathology report also showed that the biopsy results were positive for carcinoid tumor that had metastasized from small bowel primary.  

Review of the service treatment and service personnel records is absent any evidence to show that the Veteran was stationed in the Khamisiya depot during his period of service.  

The Veteran does not qualify as a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309 (d), as he did not participate in a radiation-risk activity.  38 C.F.R. § 3.309 (d)(3)(i), (ii) (2017).  Accordingly, he cannot take advantage of the presumptive provisions of 38 C.F.R. § 3.309 (d), despite the fact that his cancer of the small intestine is one of the disease subject to the presumption under 3.309(d)(2).  However, under 38 C.F.R. § 3.311, service connection claims for "radiogenic diseases" such as cancer of the small intestine are subject to special development procedures which were followed in this case.  Here, an a letter dated in June 2014, and addressed to the U.S. Army Dosimetry Center, the AOJ noted that the Veteran claimed to have been exposed to radiation while performing his military duties.  The AOJ provided the Veteran's name, service number, and period of service, as well as his organization or unit of assignment name, his assignment date, and his duty description.  The AOJ requested that the U.S. Army Dosimetry Center provide a DD 1141 Record of Exposure to Ionizing Radiation, or an equivalent record of occupational radiation exposure.  In the June 2014 response, the Army Dosimetry Center noted that using the information provided they had researched their files for records of exposure to ionizing radiation for the Veteran, and had been unable to locate any records for him.  Review of the Veteran's military personnel and service treatment records revealed that there was no record of monitoring for radiation exposure such as a DD 1141.  Accordingly, there was no need to refer this case to the Under Secretary for Health for preparation of a dose estimate, since there was no evidence or information upon which a dose estimate could be made.  38 C.F.R. § 3.311 (a)(2)(iii).

According to the Veteran, he did not need official orders to travel to other base camps, and as such, a lot of the movement and travel conducted by his military unit, to include being stationed at Khamisiya, would not show up on his official records.  

In the Defense Personnel Records Information Retrieval System (DPRIS) response text, it was noted that research of the 1990-1991 unit history submitted by the Veteran's military unit (the 27th Engineer Battalion) reflected that on August 23, 1990 the battalion initiated its deployment to Saudi Arabia in support of Operation Desert Shield.  It was noted that on February 24, 1991, the battalion crossed into Iraq in direct support of the 82nd Airborne Division where they conducted ground offensives, and on March 2, 1991, the battalion returned to Saudi Arabia in preparation for deployment back to Conus.  It was further noted that information concerning military unit's potential exposure to the demolition of munitions at Khamisiya could be obtained by writing the Deputy Assistant Secretary of Defense (DASD) for Force Health Protection and Readiness (FHP & R).  

In letters addressed to the DASD, and dated in March and April 2016, the AOJ once again provided the Veteran's military information, to include his service number, organization/unit of assignment names, period of service and assignment date, and requested that the DASD attempt to ascertain the location/movement of the Veteran's unit during his deployment to the Persian Gulf from August 1990 to March 1991, through official sources, to include the Joint Services Records Research Center (JSRRC), unit records, or any other appropriate sources.  

In April 2016, the DASD provided the AOJ with documentation that established the latitudinal and longitudinal coordinates in degrees, minutes and seconds, for the Veteran's unit at various locations during the Gulf War, and specifically from 1990 to 1991.  With regard to possible exposure to chemical warfare agents resulting from the demolitions at Khamisiya, Iraq, in an April 2016 letter, the DASD determined that the Veteran's unit was not in the possible hazard areas predicted from the demolitions, and as such, if he was with his unit, he as not exposed to chemical warfare agents resulting from the Khamisiya demolition.  The DASD further referenced the Intelligence Community's report in July 2000 (and provided the website for this report) which indicated that there were "no Gulf War releases of Iraqi-produced radioactive material that would have reached Coalition troops" and this was "not surprising, based on [the] understanding of the status of Iraq's nuclear program, the location of Iraqi nuclear facilities far from Coalition ground forces, and the apparent localization of any contamination."  The DASD did list the Tuwaitha Nuclear Research Center (the only site in Iraq attacked by the Coalition), and the explosion and fire at Camp Doha in Kuwait on July 11, 1991 which burned some DU ammunition, as two possible areas for radiation risk.  However, it was noted that the Veteran's military unit was not near the Tuwaitha Nuclear Research Center, nor was it involved with the July 1991 explosion and fire at Camp Doha.  

It was further noted that DU, which is used in some U.S. munitions, is 40 percent less radioactive than natural uranium, and that the Department of Defense (DoD) recognized three levels of possible exposure to DU.  The report indicated that Level I exposure involved individuals who were in, on, or near combat vehicles at the time they were struck by DU round and injured by DU shrapnel.  It was noted that there was no evidence that the Veteran had been one of these victims.  Level II exposure applied to individuals who worked in and around combat vehicles, and as many as 600 individuals who took part in the clean up after the fire at Camp Doha.  According to the report, the radiation estimates for these exposures were less than the 0.1 rem per year U.S. guideline for members of the general public and much less than the 5 rem per year limit for radiation workers.  Level III exposure applied to individuals involved in incidental exposure to DU particles, which includes "curious individuals who entered Iraq's equipment or individuals downwind from vehicles that burned after being struck by depleted uranium rounds."  According to the report, this group's estimated exposures were considered minimal and if the Veteran was exposed, the radiation risk would have been minimal.  

In the June 2017 letter, the Defense Threat Reduction Agency (DTRA) took note of the Veteran's service personnel records, the dates of his service, and his unit assignment.  Based on this information, and various Census Reports dated from 1991 to 1992, the DTRA determined there to be no indication that the Veteran participated in U.S. underground nuclear weapons test.  

Based on these reports, the Board finds that there is no record to corroborate the Veteran assertion of exposure to ionizing radiation while stationed at the Khamisiya depot.  The April 2016 letter from the DASD does not confirm or verify the Veteran's assertions, but rather outlined three possible areas for radiation risk,  determined that any possibility of exposure to DU particles was minimal, and assuming that the Veteran did have exposure to DU, any radiation risk was, at most, minimal. 

In the August 2017 VA medical opinion, the VA physician reviewed the Veteran's claims file in detail, and further reviewed, and referenced, six medical journal articles which focused on the health effects as a result of exposure to sarin and other chemical agents; veterans who served near the Khamisiya depot; the effect of Depleted Uranium on Gulf War veterans; and the toxicological profile for Uranium.  Based on his review of the claims file and a reading and understanding of the relevant medical journal articles, the VA physician determined that there was no objective evidence that chemical exposure during service, including possible exposure to sarin or cyclosarin nerve agents, PB/nerve agent pills, or any other chemicals or nonradiation, caused or led to, the Veteran's small intestine carcinoma with metastases to the liver.  The VA physician further determined that the objective evidence did not reflect or indicate that depleted uranium causes small intestine carcinoma with metastases to the liver.  In reaching this determination, the VA physician specifically referenced two of the six relevant medical journal articles listed in his report which focused on the health effects and toxicological profile of depleted uranium.  

Upon review of the entire evidence of record, to include the treatment records, lay statements of the Veteran, documentation provided by the Army Dosimetry Center, the DASD, and the DTRA, and the August 2017 VA medical opinion of record, the weight of the evidence leans toward the Veteran not having been exposed to chemical agents while serving in Iraq, and any potential incidental exposure to ionizing radiation during his period of active service is speculative, and has been described as minimal at most.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his carcinoma of the small intestine with metastasis of the liver as a result of his exposure to ionizing radiation.  In this regard, the Board finds that the April 2016 letter from the DASD and the August 2017 VA opinion issued by the VA physician to be the most probative evidence of record.  

As noted above, the DASD determined that based on the various locations and movements of the Veteran's military unit during the Gulf War, his unit was not located in the possible hazard area predicted from the demolitions in Khamisiyah, Iraq.  The DASD took note of the July 2000 Intelligence Community report, which revealed there to be no Gulf War releases of Iraqi-produced radioactive material that could have reached Coalition troops.  Of the three possible areas for radiation risk, the DASD noted that the only possible potential radiation risk came from incidental exposure to DU and any estimated exposure would have been minimal.  As such, even taking into consideration the Veteran's assertions that some of the movement and location of his military unit were not documented, and assuming that he did have incidental exposure to DU particles emitted at the Khamisiya depot, the Board does not find that this incidental exposure rises to the level of radiation exposure as the Veteran was not involved in a radiation-risk activity.

Moreover, the August 2017 VA medical opinion considered the relevant evidence and was supported by a compelling explanation.  After reviewing the Veteran's claims file and performing a literature search that generated 6 relevant medical journal articles (the citations of which have been provided in the report), the VA physician could not find any objective evidence that would relate any chemical exposure in service, to the development of the Veterans small intestine carcinoma with metastases to the liver.  The examiner further determined that the objective medical evidence did not reflect that depleted uranium led to/caused small intestine carcinoma with metastases to the liver.  The Board accepts this opinion as being the most probative medical nexus evidence on the subject, as the VA physician reviewed the claims file, took into consideration the possibility of potential exposure to various chemical agents, and still did not relate the Veteran's small intestine carcinoma with metastases to the liver to this exposure.  The VA medical opinion contains a full rationale for the conclusion reached, and is based on sound medical principles and relevant medical journal articles that address the health effects resulting from exposure to various chemical agents released in the Khamisiya depot, as well during the Gulf War.

The Board has also considered whether service connection for the Veteran's carcinoma of the small intestine with metastasis to the liver can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service on a direct basis.  The service treatment records are void of any finding of this disability.  Indeed, at the December 1993 separation examination, the clinical evaluation of the Veteran's abdomen and viscera was shown to be normal, and the Veteran denied a medical history of stomach, liver or intestinal trouble in his medical history report.  Indeed, the first evidence of the Veteran's carcinoma of the small intestine with metastasis to the liver is the June 2009 treatment report issued at John Randolph Medical Center, which was more than fifteen years after his separation from service.  A December 2009 treatment report issued through VCU Health System reflects that the Veteran was first diagnosed with metastatic cancer in May 2009.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000).

Although an opinion was obtained with regard to any etiological relationship to the Veteran's in-service ionizing radiation exposure, the Board declines to obtain a medical nexus opinion with respect to the issue of entitlement to service connection on any other direct theory such as manifestation during service because there is no evidence of manifestation during service.  Indeed, carcinoma of the small intestine with metastasis to the liver was first diagnosed more than fifteen years after the Veteran's separation from service; thus there is no true indication that this disability is directly associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, the Veteran has not attributed his current cancer of small intestine with liver metastasis to any in-service event or injury other than his claimed in-service exposure to ionizing radiation-a theory which has already been addressed in the August 2017 medical opinion discussed above.  In addition, the available service treatment records are clear for any signs or manifestations of carcinoma of the small intestine with liver metastasis and/or any type of gastrointestinal disorder in service.  In view of the negative service treatment records, and the lack of diagnosis of the disability or any manifestations of said disability for many years post-service, any opinion relating the pertinent disability to service would certainly be speculative.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102. The duty to assist is not invoked, even under McLendon or Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C. § 5103A (a)(2).

The Board has considered the statements of the Veteran asserting that his carcinoma of the small intestine with metastasis to the liver is related to his radiation exposure in service.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The Veteran himself has admitted that there was a delayed onset; therefore, it is not a matter of mere observation. 

Lastly, the Board observes that it has considered whether the Veteran may be entitled to compensation pursuant to 38 C.F.R. § 3.317 (VA regulations pertaining to undiagnosed illness).  However, because the Veteran has been diagnosed with having carcinoma of the small intestine with metastasis to the liver, 38 C.F.R. § 3.317 is not for application.  Indeed, the April 2010 VA examiner attributed the Veteran's reported symptoms, to include his fatigue, nausea, joint pain, dry skin, pain in the hands and feet, dry cough, side pain, headaches, trouble swallowing, loss of appetite, nausea, vomiting, gastrointestinal disturbance and abdominal pain, to his diagnosed carcinoma of the small intestine with liver metastasis.  This theory was also addressed in the August 2010 VA Gulf War examination, during which time, the VA examiner noted that the Veteran experienced certain symptoms to include pain in his legs, fatigue, and sleep disturbance.  The examiner was asked to provide a medical statement explaining whether the Veteran's disability pattern was considered either (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.  After evaluating the Veteran and reviewing his claims file, the VA examiner determined that the Veteran had been diagnosed with having carcinoid tumor of the small intestine - a disease with a clear and specific etiology and diagnosis.  According to the examiner, this is at least as likely as not the condition that caused the Veteran's "mysterious and vague complaints ever since he returned from Desert Storm, particular his fatigue."  

In reaching this determination, the VA examiner acknowledged that the Veteran had experienced persistent pain, fatigue, and diarrhea since 1991 and that a distinct etiology for this condition had not yet been identified.  According to the VA examiner, the Veteran was first diagnosed with carcinoid tumor of the small intestine with metastasis to the liver in June 2009, and his physician informed him that this was a "very slow growing cancer and very difficult to diagnose, but it would explain all the mysterious symptoms he has been experiencing ever since Desert Storm."  The examiner explained that carcinoid tumors are a slow-growing type of cancer that can arise in several places throughout the body, and usually appear in the gastrointestinal tract and in the lungs.  According to the examiner, carcinoid tumors rarely cause signs and symptoms until late in the disease, and can produce and release hormones into the body that cause signs and symptoms such as diarrhea and skin flushing.  As such, the record reflects that the Veteran's symptoms have been attributed to his carcinoma of the small intestine with metastasis to the liver - a disease with a clear and specific etiology and diagnosis,

In sum, although the Board acknowledges the Veteran's belief that his carcinoma of the small intestine with metastasis to the liver is related to his claimed radiation exposure, the preponderance of the evidence indicates that this is not the case.  Accordingly, service connection for carcinoma of the small intestine with metastasis to the liver as a result of exposure to ionizing radiation is not warranted on any basis.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for carcinoma of the small intestine with metastasis to the liver is denied.  


REMAND

In the September 2015 rating decision, the AOJ increased the disability rating for the Veteran's osteoarthritis of the thoracolumbar spine to 20 percent disabling, effective May 29, 2015.  The AOJ also continued the 10 percent disability ratings for the Veteran's radiculopathy of the right and left lower extremities and further continued the noncompensable disability rating for the Veteran's service-connected hallux valgus of the feet.  In addition, the AOJ denied service connection for the Veteran's claims seeking service connection for right and left arm radiculopathy, and denied the petition to reopen the claim seeking service connection for neck pain.  In the September 2016 VA Form 21-0958 Notice of Disagreement (NOD), the Veteran disagreed with the 20 percent disability rating assigned for his low back disorder, as well as the effective date assigned for the grant of the 20 percent rating.  The Veteran also contended that he is entitled to ratings in excess of 10 percent for his radiculopathy of the right and left lower extremities, as well as effective dates earlier than January 4, 2010 for the 10 percent ratings assigned for these disorders.  In addition, the Veteran disagreed with the noncompensable rating for his hallux valgus, the denial of his claims seeking service connection for radiculopathy of the right and left lower extremities, and the denial of the petition to reopen the claim for service connection for neck pain.  The United States Court of Appeals for Veterans Claims (Court) has held that, when an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999). Under these circumstances, an SOC concerning these issues should be issued.

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC regarding the claims seeking entitlement to ratings in excess of 10 percent for radiculopathy of the right and left lower extremities; entitlement to effective dates earlier than January 4, 2010 for the 10 percent rating assigned for the radiculopathy of the right and left lower extremities; entitlement to a rating  in excess of 20 percent for the Veterans osteoarthritis of the thoracolumbar spine; entitlement to an effective date earlier than May 29, 2015 for the grant of the 20 percent rating for osteoarthritis, thoracolumbar spine; entitlement to a compensable rating for hallux valgus; entitlement to service connection for radiculopathy of the right and left upper extremities; and whether new and material evidence has been received to reopen the claim for service connection for neck pain.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board. 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should any of these additional issues be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


